MEMORANDUM **
Jesus Lopez-Ramos appeals his 192-month sentence imposed following his guilty-plea conviction of bringing illegal immigrants into the United States, in violation of 8 U.S.C. § 1324. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lopez-Ramos contends that the district court erred by granting a two-level enhancement based on recklessly creating a substantial risk of death or serious bodily injury pursuant to USSG § 2Ll.l(b)(5). We disagree. The district court did not abuse its discretion in applying the enhancement based on a finding that Lopez-Ramos was familiar with the harsh terrain, the extreme temperature, the possibility of delay, and the danger of avoiding Border Patrol while walking through the desert without adequate supplies. See United States v. Rodriguez-Cruz, 255 F.3d 1054 (9th Cir.2001) (affirming a sentence enhancement where appellants knew the danger of leading an alien group through the rugged mountains with inadequate supplies).
Lopez-Ramos also challenges the district court’s application of a three-level enhancement based on a finding that Lopez-Ramos was a supervisor or manager pursuant to USSG § 3Bl.l(b). Reviewing for clear error, we find none. See United States v. Ponce, 51 F.3d 820, 826 (9th Cir.1995) (per curiam). The record reveals that the district court’s finding is *937supported by substantial evidence including testimony that identified Lopez-Ramos as the main guide and that the participants relied on his assurances that they would arrive at their destination.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.